      Case 4:20-cv-03056-DMR Document 124 Filed 03/23/21 Page 1 of 4



 1   HERRERA KENNEDY LLP                   LIEFF CABRASER HEIMANN &
     Shawn M. Kennedy (SBN 218472)         BERNSTEIN, LLP
 2   skennedy@herrerakennedy.com           Michael W. Sobol (SBN 194857)
     Bret D. Hembd (SBN 272826)            msobol@lchb.com
 3   bhembd@herrerakennedy.com             Melissa Gardner (SBN 289096)
     4590 MacArthur Blvd., Suite 500       mgardner@lchb.com
 4   Newport Beach, CA 92660               275 Battery Street, 29th Floor
     Tel: (949) 936-0900                   San Francisco, CA 94111-3339
 5   Fax: (855) 969-2050                   Tel: (415) 956-1000
                                           Fax: (415) 956-1008
 6   HERRERA KENNEDY LLP
     Nicomedes Sy Herrera (SBN 275332)     BURNS CHAREST LLP
 7   nherrera@herrerakennedy.com           Christopher J. Cormier (Pro Hac Vice)
     Laura E. Seidl (SBN 269891)           ccormier@burnscharest.com
 8   lseidl@herrerakennedy.com             4725 Wisconsin Avenue, NW
     1300 Clay Street, Suite 600           Washington, DC 20016
 9   Oakland, CA 94612                     Tel: (202) 577-3977
     Tel: (510) 422-4700                   Fax: (469) 444-5002
10   Fax: (855) 969-2050
                                           BURNS CHAREST LLP
11   LIEFF CABRASER HEIMANN &              Warren T. Burns (Pro Hac Vice)
     BERNSTEIN, LLP                        wburns@burnscharest.com
12   Rachel Geman (Pro Hac Vice)           Russell Herman (Pro Hac Vice)
     rgeman@lchb.com                       rherman@burnscharest.com
13   Rhea Ghosh (Pro Hac Vice)             900 Jackson Street, Suite 500
     rghosh@lchb.com                       Dallas, TX 75202
14   250 Hudson Street, 8th Floor          Tel: (469) 904-4550
     New York, NY 10013-1413               Fax: (469) 444-5002
15   Tel: (212) 355-9500
     Fax: (212) 355-9592
16
     Interim Co-Lead Class Counsel
17

18
                              UNITED STATES DISTRICT COURT
19                           NORTHERN DISTRICT OF CALIFORNIA
                                   OAKLAND DIVISION
20
     IN RE PLAID INC. PRIVACY              Master Docket No.: 4:20-cv-03056-DMR
21   LITIGATION
                                           STATEMENT OF RECENT DECISIONS
22

23                                         Hon. Donna M. Ryu
     THIS DOCUMENT RELATES TO:
24   ALL ACTIONS                           Date: Feb. 11, 2021

25                                         Time: 1:00 pm

26

27

28

                                                                 STATEMENT OF RECENT DECISIONS
                                                                      CASE NO. 4:20-CV-03056-DMR
       Case 4:20-cv-03056-DMR Document 124 Filed 03/23/21 Page 2 of 4



 1          TO THE COURT AND EACH PARTY AND ATTORNEY OF RECORD FOR
 2   EACH PARTY:
 3          Pursuant to Civil Local Rule 7-3(d)(2), Plaintiffs respectfully inform this Court of two
 4   recent decisions relevant to their Opposition to Plaid’s Motion to Dismiss Plaintiffs’ Consolidated
 5   Amended Complaint, which was heard on February 11, 2021. The portions of each decision
 6   discussing claims and defenses at issue in this action are described in brief below.
 7          Attached hereto as Exhibit A is a copy of the Order Denying Motion to Dismiss in Brown
 8   v. Google LLC, Case No. 20-CV-03664-LHK (N.D. Cal.), ECF No. 113, which issued on March
 9   12, 2021. In Brown, U.S. District Judge Lucy Koh denied a motion to dismiss claims based on
10   Google’s alleged practice of collecting users’ data while they browsed the internet in private
11   browsing mode, holding that Google failed to show that users consented to the collection of their
12   personal data, notwithstanding the company’s Terms of Service and Privacy Policy. Id. at 13-20.
13   The court also held that the fraudulent concealment doctrine tolled the statutes of limitations, and
14   that each invasion of the plaintiffs’ rights constituted a separate violation for limitations purposes.
15   Id. at 20-27. Finally, the court held that the plaintiffs stated claims under the California Computer
16   Data Access and Fraud Act, and for common law intrusion upon seclusion and invasion of
17   privacy. Id. at 32-41.
18          Attached hereto as Exhibit B is a copy of the Order Granting in Part and Denying in Part
19   Motion to Dismiss in Calhoun v. Google LLC, Case No. 20-CV-05146-LHK (N.D. Cal.), ECF
20   No. 142, which issued on March 17, 2021. In Calhoun, Judge Koh granted in part and denied in
21   part a motion to dismiss claims based on Google’s alleged collection and storage of Google
22   Chrome users’ data, holding that Google’s disclosures failed to show user consent and that
23   statutes of limitations did not bar the plaintiffs’ claims. Id. at 11-21. The court held that the
24   plaintiffs stated claims for intrusion upon seclusion, and that the loss of the plaintiffs’ personal
25   information constituted economic injury sufficient to satisfy the UCL’s “lost money or property”
26   requirement. Id. at 26-30, 37-39. The plaintiffs’ Computer Fraud and Abuse Act and Stored
27   Communications Act claims were dismissed with leave to amend, the former for failure to
28   specifically allege that plaintiffs had suffered losses exceeding $5,000 during a one-year period.

                                                                            STATEMENT OF RECENT DECISIONS
                                                                                 CASE NO. 4:20-CV-03056-DMR
       Case 4:20-cv-03056-DMR Document 124 Filed 03/23/21 Page 3 of 4



 1   Id. at 21-26, 34-35.
 2

 3   Dated: March 23, 2021     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 4
                               By: /s/ Rachel Geman
 5                                 Rachel Geman

 6                                Michael W. Sobol (SBN 194857)
                                  msobol@lchb.com
 7                                Melissa Gardner (SBN 289096)
 8                                mgardner@lchb.com
                                  275 Battery Street, 29th Floor
 9                                San Francisco, CA 94111-3339
                                  Tel: (415) 956-1000
10                                Fax: (415) 956-1008
11                                LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
12                                Rachel Geman (Pro Hac Vice)
                                  rgeman@lchb.com
13                                Rhea Ghosh (Pro Hac Vice)
                                  rghosh@lchb.com
14                                250 Hudson Street, 8th Floor
                                  New York, NY 10013-1413
15                                Tel: (212) 355-9500
16                                Fax: (212) 355-9592

17   Dated: March 23, 2021     HERRERA KENNEDY LLP

18                             By: /s/ Shawn Kennedy
                                   Shawn M. Kennedy
19

20                                Shawn M. Kennedy (SBN 218472)
                                  skennedy@herrerakennedy.com
21                                Bret D. Hembd (SBN 272826)
                                  bhembd@herrerakennedy.com
22                                4590 MacArthur Blvd., Suite 500
                                  Newport Beach, CA 92660
23
                                  Tel: (949) 936-0900
24                                Fax: (855) 969-2050

25

26

27

28

                                          -2-                STATEMENT OF RECENT DECISIONS
                                                                  CASE NO. 4:20-CV-03056-DMR
       Case 4:20-cv-03056-DMR Document 124 Filed 03/23/21 Page 4 of 4



 1                                 HERRERA KENNEDY LLP
                                   Nicomedes Sy Herrera (SBN 275332)
 2                                 nherrera@herrerakennedy.com
 3                                 Laura E. Seidl (SBN 269891)
                                   lseidl@herrerakennedy.com
 4                                 1300 Clay Street, Suite 600
                                   Oakland, California 94612
 5                                 Telephone: (510) 422-4700
                                   Fax: (855) 969-2050
 6

 7

 8   Dated: March 23, 2021     BURNS CHAREST LLP

 9                             By: /s/ Christopher Cormier
                                   Christopher J. Cormier
10
                                   Christopher J. Cormier (Pro Hac Vice)
11
                                   ccormier@burnscharest.com
12                                 4725 Wisconsin Avenue, NW
                                   Washington, DC 20016
13                                 Tel: (202) 577-3977
                                   Fax: (469) 444-5002
14
                                   BURNS CHAREST LLP
15
                                   Warren T. Burns (Pro Hac Vice)
16                                 wburns@burnscharest.com
                                   Russell Herman (Pro Hac Vice)
17                                 rherman@burnscharest.com
                                   900 Jackson Street, Suite 500
18                                 Dallas, TX 75202
                                   Tel: (469) 904-4550
19
                                   Fax: (469) 444-5002
20
                                   BURNS CHAREST LLP
21                                 C. Jacob Gower (Pro Hac Vice)
                                   jgower@burnscharest.com
22                                 365 Canal Street, Suite 1170
23                                 New Orleans LA 70130
                                   Tel: (504) 799-2845
24                                 Fax: (504) 881-1765

25                                 Interim Co-Lead Class Counsel
26

27

28

                                           -3-                  STATEMENT OF RECENT DECISIONS
                                                                     CASE NO. 4:20-CV-03056-DMR
